UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 15, 2011 SYNERGY RESOURCES CORPORATION (Exact name of registrant as specified in charter) Colorado None 20-2835920 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 20203 Highway 60, Platteville, Colorado (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (970) 737-1073 N./A (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Theinformationattached as Exhibit 99 waspresented to certainpersons today. Item 9.01Financial Statements and Exhibits Exhibit 99Powerpoint Presentation SIGNATURES Pursuant to therequirementsof the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. SYNERGY RESOURCES CORPORATION Date: August 15, 20111 By: /s/ Ed Holloway Ed Holloway, President
